DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because “the lifting anchor is insertable through the base when the base is in a first position and engagable with a bottom surface of the base when the base is in a second different position” should be --the lifting anchor is insertable through the base portion of the lifting anchor when the base is in a first position and engagable with a bottom surface of the base portion of the lifting anchor when the base portion of the lifting anchor is in a second, different position—for enhanced clarity because claim 2 recites that the lifting anchor “includes” the base. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-10, and 13 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penland (9,845,576). 
1.	Penland teaches a building unit, Figs. 37-39, comprising:

sheeting (“upper and lower elongated boards”) disposed over the support structure, wherein the support structure and the sheeting define an opening extending through the support structure and the sheeting (as shown in Figs. 37-39, the hole for anchor 1332 extends fully through the upper and lower elongated boards and through (between) I-beam 1130 support structures); and
a lifting anchor (“lifting element” 1332) including a lifting-component engager 1335 sized and shaped to releasably connect to a lifting component for lifting the building unit (abstract), wherein the lifting- component engager is movable from a recessed position to an extended position relative to the sheeting (Fig. 39 shows that the lifting element is retractable), wherein the lifting-component engager extends in the opening but not above the sheeting when in the recessed position (the lifting anchor on the right in Fig. 39), wherein the lifting-component engager extends through the opening above the sheeting and is engagable by the lifting component when in the extended position (the lifting anchor on the right in Fig. 39). 
9-10.	Penland teaches the building unit of claim 1, Penland further teaching the lifting- component engager includes a head (the loop) of the lifting anchor engagable by the lifting component when the lifting component engager is in the extended position, wherein the head defines a lifting component opening and the lifting component is releasably connectable to the lifting-component engager after insertion of the head into the lifting component opening.
13.	Penland teaches a method for forming a building unit, the method comprising:
attaching sheeting (“upper and lower elongated boards”) to and above a support structure 1130;
forming an opening through the support structure and the sheeting (as shown in Figs. 37-39, the hole for anchor 1332 extends fully through the upper and lower elongated boards and through (between) I-beam 1130 support structures); and
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-10, and 13-14 - are rejected under 35 U.S.C. 103 as being unpatentable over Penland (9,845,576) in view of Rogers (2013/0318896).
1.	Penland teaches a building unit, Figs. 12-14, comprising:
a support structure (410-440 and 460), wherein the support structure defines an opening 177 extending through the support structure (extending at least partially through); and
a lifting anchor 170 including a lifting-component engager 172 sized and shaped to releasably connect to a lifting component for lifting the building unit, wherein the lifting- component engager is movable from a recessed position (horizontal) to an extended position (vertical) relative to the support structure, wherein the lifting-component engager extends in the opening but not above the support structure when in the recessed position, wherein the lifting-component engager extends through the opening above the support structure and is engagable by the lifting component when in the extended position. 
Penland does not expressly teach sheeting disposed over the support structure, wherein the support structure and the sheeting define the opening extending through the support structure and the sheeting.
 Rogers teaches sheeting (“continuous overlay”, 24)  disposed over a support structure (14, 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include continuous overlay 24 in Penland “to provide a non-skid surface to enhance surface traction, to protect the components of the mat segments from impact loads to prevent wear and tear, or to enhance weather resistance”, para 25, the Penland in view of Rogers unit having the support structure and the sheeting define the opening extending through the support structure and the sheeting because without an opening in the sheeting, the lifting-component engager could not be accessible to be deployed. 

2.	Penland in view of Rogers teaches the building unit of claim 1, Penland in view of Rogers further teaching the lifting anchor includes a base including a first wall 174 and a second wall 182 transverse to the first wall, the base mounted to the support structure via at least one of the first and second walls (the first wall is mounted to 460 and the second is mounted to the planks by the screws that go through holes 188).

3.	Penland in view of Rogers teaches the building unit of claim 2, Penland in view of Rogers further teaching wherein the base includes an L-shaped support member including the first wall and the second wall as broadly recited because the single generally T-shaped base can be understood to “include” two L-shaped support members, each providing resistance to rotation in opposite directions. 

9-10.	Penland in view of Rogers teaches the building unit of claim 1, Penland in view of Rogers further teaching the lifting- component engager includes a head (the loop) of the lifting anchor engagable by the lifting component when the lifting component engager is in the extended position, wherein the head defines a lifting component opening and the lifting component is releasably connectable to the lifting-component engager after insertion of the head into the lifting component opening.

13.	Penland teaches a method for forming a building unit, Figs. 12-14, the method comprising:
forming an opening 177 through a support structure (410-440 and 460); and

Penland does not expressly teach sheeting attached to and above the support structure.  Rogers teaches sheeting (“continuous overlay”, 24) attached to and above a support structure (14, 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include continuous overlay 24 in Penland “to provide a non-skid surface to enhance surface traction, to protect the components of the mat segments from impact loads to prevent wear and tear, or to enhance weather resistance”, para 25, the Penland in view of Rogers unit having the support structure and the sheeting define the opening extending through the support structure and the sheeting because without an opening in the sheeting, the lifting-component engager could not be accessible to be deployed. 

14.	Penland in view of Rogers teaches the method of claim 13, Penland in view of Rogers further teaching including mounting the lifting anchor to the support structure by attaching a first wall 174 of the lifting anchor and a second wall 182 of the lifting anchor to the support structure (the first wall is mounted to 460 and the second is mounted to the planks by the screws that go through holes 188).
Allowable Subject Matter
Claims 4-5, 8, 15-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
two outside members of a truss connected and braced by the web member, Penland not having two members 174. 
Claim 18 is allowed because the Penland lifting anchor includes a base including a first wall and a second wall transverse to the first wall, and which includes mounting the base mounted to the support structure via at least one of the first and second walls, but does not teach such that the lifting anchor is movable moving relative to the base from the recessed position to the extended position.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sias (8,720,129) teaches that it is old in the art to use an L-shaped bracket attached at a framing junction to support a lifting anchor (Fig. 2B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633